Citation Nr: 1046178	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision denying the 
appellant's claim for service connection for cause of the 
Veteran's death.  The appellant perfected an appeal with regard 
to the denial of service connection for the cause of the 
Veteran's death.

This claim was previously before the Board and was remanded in 
February 2008 and June 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in 1978.  The cause of death was listed as 
suicide.  

2.  The Veteran was not service connected for chronic depression 
at the time of his death, nor had he filed a claim of service 
connection for that disability during his lifetime.  

3.  The competent medical evidence of record is against a finding 
that the Veteran's in-service malaria was casually related to the 
Veteran's chronic depression that contributed to his death.  


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1116, 1131, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to a claim for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The RO's July 2004 pre-rating letter did not contain Hupp or 
Dingess notice.  However, March 2008 and December 2009 letters 
contained notice consistent with both Hupp and Dingess.  
Subsequently, the RO readjudicated the claim and issued March and 
October 2010 Supplemental Statements of the case (SSOC). Hence, 
while some of this notice was provided after the rating action on 
appeal, the appellant is not shown to be prejudiced by the timing 
of VCAA-compliant notice. See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment records 
and his death certificate are of record.  Additionally, a VA 
medical opinion was obtained.  The Board notes that the autopsy 
report referenced in the death certificate is not of record.  In 
a June 2010 letter, the appellant was asked to submit the autopsy 
report or sign an enclosed authorization and release in order for 
VA to obtain the autopsy report.  The letter was not returned and 
there is no response of record.  The duty to assist is not a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In light of the above, there is no indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the issues on appeal. Given the foregoing, the Board finds 
that there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claims 
decided herein has been consistent with these provisions. 
Accordingly, the Board will proceed to a decision on the merits.



II.  Pertinent Laws and Regulations

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 
3.303. 

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  38 
C.F.R. § 3.312(c)(1).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

Governing law and regulation provide that VA compensation may not 
be paid when disability or death is the result of the veteran's 
own willful misconduct.  However, in order for suicide to 
constitute willful misconduct, the act of self- destruction must 
be intentional.  A person of unsound mind is considered incapable 
of forming an intention.  The question of whether a person, at 
the time of suicide, was so unsound mentally that he or she did 
not realize the consequence of such an act, or was unable to 
resist such impulse is a question to be determined in each 
individual case, based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of suicide.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301, 3.302.

III.  Analysis

Because the Veteran died as a result of suicide, the Board must 
first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 
3.301(c).  As noted above, in order for suicide to constitute 
willful misconduct, the act of self-destruction must be 
intentional.  A person of unsound mind, however, is incapable of 
forming intent.  

The Board observes that the Veteran died in 1978 at his home.  
The cause of the death listed on death certificate was, suicide.  
Chronic depression was listed as a condition that contributed to 
the Veteran's death.  

The record shows that the Veteran was not service connected for 
chronic depression at the time of his death, nor had he filed a 
claim of service connection for that disability during his 
lifetime.  

The appellant has contended that the Veteran contracted malaria 
while he was on active military duty.  As a result, the Veteran 
became depressed and anxious and attempted suicide several times, 
the last being successful.  Thus, the appellant has asserted that 
the Veteran's depression, which was listed as a contributory 
cause on his death certificate, was as a result of malaria, which 
the Veteran contracted while on active duty.  

A report of medical history dated in October 1956 shows that the 
Veteran was rejected for selective service in 1951 due to anxiety 
reaction in 1950.  The report shows that the condition had 
subsided and there were no recurrences or further psychiatric 
analysis.  An evaluation and profile for commission was 
requested.  It was determined that there was no evidence of 
mental illness.  

An April 1960 report of medical examination shows that the 
Veteran's psychiatric condition was evaluated as abnormal.  It 
was noted that the Veteran had anxiety neurosis that was treated 
from ages 18-19 with no further difficulty.  

A May 1961 service treatment record shows that the Veteran was 
diagnosed with malaria.  He was admitted to the hospital in May 
1961 for 5 days.  After treatment, he was discharged to full duty 
and instructed to continue his prescribed medication.   At the 
time of discharge from the hospital, his spleen was no longer 
palpable and he was essentially asymptomatic.  

At the Veteran's final physical examination in May 1962, it was 
noted that there was no evidence of chronic malaria since the 
Veteran's hospitalization in 1961.  

Service treatment records show that at pre-induction examination 
in April 1960, it was noted that the Veteran had previously 
suffered from mild anxiety neurosis.  At ages 18-19 the Veteran 
received outpatient therapy but currently has no disability.  

The evidence of record, though sparse, shows that the Veteran had 
a history of mental unsoundness, namely chronic depression and 
anxiety.  Although service treatment records show that the 
Veteran's psychiatric disability seemed to have resolved prior to 
entry into service, there is evidence of past psychiatric 
deficiency.  The Veteran's psychiatric history, coupled with the 
appellant's statements, and resolving all doubt in the 
appellant's favor, the Board finds the preponderance of the 
evidence shows the Veteran's cause of death was a result of 
mental unsoundness because there is no reasonable adequate motive 
to commit suicide shown by the evidence of record.  See 38 C.F.R. 
§ 3.302(b)(2).  None of the evidence of record suggests the 
Veteran was of sound mind at the time of his death or was 
otherwise capable of forming the intent necessary for self-
destruction.  Accordingly, the Board finds that the Veteran's act 
of suicide does not constitute willful misconduct as defined by 
the regulations and will proceed to analyze the appellant's claim 
on the merits.

The VA sought a medical opinion as to whether there was any 
causal relationship between the Veteran's in-service malaria and 
his post-service chronic depression.  A September 2010 VA medical 
examiner found it less likely that the malaria infection that the 
Veteran contracted in-service contributed to cause his death by 
producing a neurological syndrome and/or a psychiatric disorder, 
including chronic depression, that led to the Veteran taking his 
own life.  

In this case, the evidence of record does not show that a 
disability incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the death of the 
Veteran.  There is no evidence of record in support of the 
appellant's contention that the Veteran's malaria was casually 
related to the chronic depression the Veteran was suffering from 
at the time of his death.  While there is evidence that the 
Veteran was diagnosed with malaria while on active duty, 
subsequent service treatment records show that there was no 
evidence of chronic malaria at the time of the Veteran's 
separation from service.  In addition, at separation, the Veteran 
indicated that he was in good health except for his asthma.  

In addition to the medical evidence, the Board has considered the 
appellant's own statements that the Veteran's death was casually 
related to his in-service malaria.  However, none of this 
evidence provides a basis for allowance of the claim.  As a 
layperson without the appropriate medical training and expertise, 
the appellant is not competent to provide a probative diagnosis 
as to the cause of the Veteran's death.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The Board finds that the VA medical opinion regarding the cause 
of death, specifically whether the Veteran's chronic depression 
was casually related his in-service malaria constitutes competent 
and persuasive evidence on the matter upon which the claim turns.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  On this record, without 
medical evidence to support the appellant's lay assertions, the 
Board finds that the evidence is sufficient to reach a decision 
in this case.  In the absence of competent medical evidence to 
support the claim, service connection for the cause of the 
Veteran's death must be denied. 











For the reasons provided above, the preponderance of evidence is 
against the appellant's claim.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for cause of the Veteran's death is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


